DETAILED ACTION
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Richard Schnizer, Art Unit 1635.
An amendment was received and entered on 1/11/2021.
Claim 10 was canceled and claims 21-23 were added.
Claims 1-9 and 11-23 are pending.
Applicant’s election with traverse of group I is acknowledged.  Traversal is on the grounds that the restricted inventions are all for cleaving an HIV viral DNA and proviral DNA by treatment with CRISPR endonuclease and at least one lgRNA, and are all based on said single process of cleaving a HIV DNA (viral HIV DNA and integrated HIV proviral DNA as two existing forms of the same viral genome in HIV life cycle). This argument is unpersuasive because the invention of group II recites treatment steps that are not recited in group I and which require further search and consideration, particularly under 35 USC 112, first paragraph. Moreover, the methods of groups I and II can be practiced without the kit of group III, and the kit recites elements that would 
After further consideration, the species election requirements set forth in the action of 11/13/2020 are withdrawn. 
Accordingly, the restriction requirement between groups I-III is maintained and hereby made FINAL. 
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/11/2021.
Claims 1-9, 11-17, and 21-23 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 4/11/2018 as a Divisional of Application No. 15/006131 (filed 1/26/2016).  However, this application is not a proper divisional of 15/006131 because the claims are not directed to an invention that was restricted in 15/006131. For purposes of further examination, the application will be treated as a continuation of 15/006131.
120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/006131, AS FILED, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘131 application fails to support instant claims 1-17 and 21-23. More specifically, the ‘131 application fails to support:
- the full scope of CRISPR-associated endonucleases embraced by the instant claims because it does not disclose the use of any CRISPR-associated endonuclease other than Cas9 in the invention (all claims embrace this scope of endonucleases);
- lgRNAs of instant claim 2 comprising a nucleic acid sequence complementary to a target nucleic acid sequence having a sequence identity of as little as 75% to one of instant SEQ ID NOS: 47-50;
- “short peptide motifs of nuclear localization signals” (instant claim 3);

- the full breadth of spacers recited in claim 5, i.e. literally any sequence within an HIV genome regardless of the presence of a protospacer-adjacent motif (PAM);
- lgRNAs specifically targeted to Gag conserved sequences (instant claim 6);
- lgRNAs specifically targeted to Tat/Rev or env conserved sequences (instant claim 7);
- lgRNAs targeted to a sequence in an HIV LTR and comprising a targeting sequence other than one of SEQ ID NOS: 47-50 (instant claim 8);
- any of the drugs recited in instant claim 17;
- embodiments of the method in which Cas9 endonuclease is replaced by a nucleic acid sequence encoding Cas9 (instant claim 21).
All instant claims embrace CRISPR-associated endonucleases other than Cas9 (including claim 15 which does not exclude endonucleases other than Cas9).  Therefore the effective filing date of all instant claims is considered to be that of the instant application, i.e. 4/11/2018.  Therefore, the US pre-grant publication (US 20160215275) of the parent application (15/006131) is available as prior art to be applied against the instant claims as appropriate. Should Applicant disagree with the foregoing analysis, Applicant should point to specific support in the priority document for each and every limitation mentioned above.
 
Examiner Comment
In claim 17, deletion of “other” form the phrase “other direct antiviral agents” is suggested. It is not clear that the term “direct acting antiviral” applies to the method of claim 1.
In claim 21, deletion of either “the” or said” from the phrase “the said endonuclease” is suggested.  It is unnecessary to have both words.

Claim Objections
Claim 1 is objected to because it contains more than one period, specifically steps “a.” and “b.” have periods.  A claim can only have one period. The Examiner suggests substituting  “a)” and “b)” for “a.” and “b.”, respectively.  
Claim 1 is also objected to because it lacks an article immediately before “HIV” in the phrase “HIV genome” in part a.
Claim 3 is objected to because the phrase “targeting nucleus is ungrammatical.  Insertion of “a”, or “a cell”,  immediately before “nucleus” is suggested.
Claim 5 is ungrammatical because it lacks an article immediately before the first instance of “HIV genome”.  Insertion of “the” immediately before the first instance of “HIV” is suggested. Antecedent basis for “the HIV genome” is found in claim 1. Claims 6-9, 22, and 23 have the same issue.
Claim 12 is objected to because it lacks an article immediately before “cell penetrating peptide”. Insertion of “a” is suggested.
Claim 14 is objected to because “CRSPR” is misspelled.  Substitution of “CRISPR” is suggested.

Specification
The specification is objected to because it fails to comply with the Sequence Rules (37 CFR 1.821 through 1.825) because it discloses a peptide sequence of 16 amino acids at paragraph [00119] on page 39 that is not accompanied by a SEQ ID NO. If these sequences are listed in a current Sequence Listing, then the specification should be amended to include the appropriate SEQ ID NO in each of the passages referred to above.  If this  sequence is not in the current Sequence Listing, then Applicant must enter the sequence into a substitute Sequence Listing, amend the disclosure to include appropriate SEQ ID NO in the passage mentioned above, and also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.
A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).
To Download Patentin Software, visit https://www.uspto.gov/patents-getting-started/patent-basics/types-patent-applications/utility-patent/checker/patentin.
 For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510

    • Send e-mail correspondence for Patentin Software Program Help @ ebc@uspto.gov.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 2-5 are indefinite because they recite “the group comprising” without proper antecedent basis. There exists an infinite number of potential groups that could comprise the recited species, and it is unclear to which of these the claims refer, therefore one cannot determine the breadth of the claims.  For example, a “group comprising SEQ ID NOS: 47-50” can have members other than SEQ ID NOS: 47-50 due to use of the open transitional phrase “comprising”.  It is unclear from the claim what these members can and cannot be. Substitution of “consisting of” for “comprising” is suggested in each of the claims. 
short" in claim 3 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of skill cannot know what is the upper length limit of peptide motifs that may be attached.
The term "small" in claim 4 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of skill cannot know what is the upper size limit of molecular ligands that may be attached.
Claim 5 is indefinite because it is unclear what is meant by “its RNA transcript” with reference to either a sense strand or an antisense strand of an HIV genome.  Frist it is noted that while an HIV sense strand can be transcribed into a single primary transcript, that transcript can be processed to provide approximately 30 different transcripts, so it is unclear to which of these “sense” transcripts the claim intends to refer.  Second, the antisense strand of integrated HIV also produces several different transcripts, so it is unclear to which of these the claim refers.
Claims 6-8 are indefinite because they appear to require that “HIV genome” targets Gag, overlapping Tat/Rev, Env, or 5’/3’ LTR sequences. It is unclear what is meant by this.
The clarity of claims 6-8 could be improved if rewritten as follows:
“6. The method of claim 1 wherein said lgRNA comprises a spacer in a crgRNA sequence, the spacer comprising a Gag sequence that is conserved in HIV genomes 
“7.   The method of claim 1 wherein said lgRNA comprises a spacer in a crgRNA sequence, the spacer comprising a sequence that is conserved in HIV genomes and occurs immediately before a Cas9 PAM sequence in Env, or in an overlapping portion of Tat and Rev, in HIV genomes.”  
“8.  The method of claim 1 wherein said lgRNA comprises a spacer in a crgRNA sequence, the spacer comprising a sequence that is conserved in 5’ or 3’ LTRs of HIV genomes and that occurs immediately before a Cas9 PAM sequence in the HIV genomes.”  
Please note that it is appropriate to limit these claims to a Cas9 PAM in view of the limited disclosure of Cas endonucleases as discussed above.
Claim 15 is indefinite because it is unclear what are the metes and bounds of “recombinant engineered CAS9 protein”. For example, one might engineer a Cas9 open reading frame to optimize codons for expression in mammalian cells without changing the amino acid sequence of the encoded protein.  Would the resulting protein be considered to be recombinantly engineered? 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 9 depends directly from claim 1 and requires that “said composition comprises at least one lgRNA, for contacting and cleaving the target polynucleotide(s) in HIV genome.”  However, claim 1 already requires that the composition must comprise “at least one lgRNA having a spacer sequence that is complementary to a target sequence in HIV genome”. Because an “lgRNA for contacting and cleaving a target polynucleotide” must “have a spacer sequence that is complementary to a target sequence”, claim 9 fails to further limit claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Matter
Claims 1-9 and 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
AS ORIGINALLY FILED.  More specifically, the ‘131 application fails to support:
- the full scope of CRISPR-associated endonucleases embraced by the instant claims because it does not disclose the use of any CRISPR-associated endonuclease other than Cas9 in the invention (all claims embrace this scope of endonucleases);
- lgRNAs of instant claim 2 comprising a nucleic acid sequence complementary to a target nucleic acid sequence having a sequence identity of as little as 75% to one of instant SEQ ID NOS: 47-50 (the ‘131 application does not disclose any forms of SEQ ID NOS: 47-50 that comprise substitutions within the sequence of any one of SEQ ID NOS: 47-50);
- “short peptide motifs of nuclear localization signals” (instant claim 3);
- the full breadth of “small molecular ligands” (instant claim 4).
- the full breadth of spacers recited in claim 5, i.e. literally any sequence within an HIV genome regardless of the presence of a protospacer-adjacent motif (PAM);
- lgRNAs specifically targeted to Gag conserved sequences (instant claim 6);
- lgRNAs specifically targeted to Tat/Rev or env conserved sequences (instant claim 7);
- lgRNAs targeted to a sequence in an HIV LTR and comprising a targeting sequence other than one of SEQ ID NOS: 47-50 (instant claim 8);
- any of the drugs recited in instant claim 17;

All instant claims embrace CRISPR-associated endonucleases other than Cas9 (including claim 15 which does not exclude endonucleases other than Cas9). Therefore all claims recite new matter relative to the disclosure of the parent application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-17,  21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khalili et al  (US 20160017301) in view of Ravinder et al (US 20160102322, of record, claiming priority to US 62/061961, filed 10/9/2014). 
Khalili taught a method of inactivating a proviral DNA integrated into the genome of a host cell latently infected with a retrovirus, including the steps of: treating the host cell with a composition comprising a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease, and two or more different guide RNAs (gRNAs), wherein each of the at least two gRNAs is complementary to a different target nucleic acid sequence in a long terminal repeat (LTR) of the proviral DNA; and inactivating the proviral DNA. See claim 1.  The first spacer sequence and the second spacer sequence each include a sequence complementary to a target protospacer 
With regard to claim 4, and the limitation “small molecular ligands”, the specification as filed does not define this limitation in any way.  Absent evidence to the contrary, it is satisfied by the presence of terminal nucleotides on the gRNA that have the potential to hydrogen bond to complementary nucleotides.
Regarding claims 6 and 7, Khalili also taught embodiments where the guide RNA can be a sequence complimentary to gag, pol, env, or tat (e.g., the 72-amino acid one-exon Tat or the 86-101 amino-acid two-exon Tat). See paragraph 51. 
Regarding claims 11 and 13, the polynucleotides may be used with a microdelivery vehicle such as cationic liposomes (see paragraph 79).
Regarding claim 15, Khalili taught that the endonuclease, such as Cas9, can be modified to encode biologically active variants of Cas9, i.e. engineered. See paragraph 36.
Regarding claims 16 and 17, the compositions may also be administered with another therapeutic agent such as zidovudine, emtricitibine, lamivudine, tenofivir, efavarenz, nevirapine, rilpivirine, elvitegravir, cobicistat, darunavir, enfuviritide, raltegrivir, or dolutegravir (see paragraph 102). 
Regarding claim 21, compositions, can be formulated as a nanoparticle encapsulating a nucleic acid encoding Cas9 or a variant Cas9 and a guide RNA sequence complementary to a target HIV or vector comprising a nucleic acid encoding e.g., Cas9 or a variant Cas9 and a guide RNA sequence complementary to a target. See paragraph 89.
The method of Khalili is designed to target proviral HIV DNA, but the method steps are no different than those of the instant claims, so the method of Khalili is considered to inherently target non-integrated HIV dsDNAs as well.  As such, Khalili taught a method of cleaving HIV viral and proviral DNA. Thus Khalili taught all of the limitations of instant claims 1, 2, 4-9, 11, 13-17, 21 and 22 except for a chemically ligated gRNA (lgRNA).  Khalili also did not teach the use of a cell penetrating peptide as recited in instant claim 12.
Ravinder taught non-nucleotide linkers between crgRNAs and tracrgRNAs (para 156 and Table 6 of ‘322, and paragraphs 123-131 and Table 6 of ‘961) as well as the use of cell penetrating peptides to facilitate Cas9/gRNA uptake (paragraph 270 of ‘322, paragraph 194 of ‘961).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sgRNAs of Khalili with the non-nucleotide-linkers of Ravinder and the cell-penetrating peptides of Ravinder. One of ordinary skill in the art would have been motivated to combine the inventions in order to simplify or facilitate manufacture of CRISPR gRNAs and in order to facilitate delivery of Cas9/gRNA complexes. The point of attachment of CPPs to a Cas9/gRNA complex is considered to be a matter of design choice. Thus, claims 1, 2, 4-9, 11-17,  21 and 22 were prima facie obvious. 

3 is rejected under 35 U.S.C. 103 as being unpatentable over Khalili et al  (US 20160017301) in view of Ravinder et al (US 20160102322, of record) as applied to claims 1, 2, 4-9, 11-17,  21 and 22 above, and further in view of Zhang et al. (US 20140179770, of record) and Avino et al (Mol Divers (2009) 13:287–293).
The teachings of Khalili and Ravinder can be combined to render obvious a method of cleaving HIV viral and proviral DNA in a cell latently infected with HIV by contacting the cell with complexes of CRISPR-associated endonuclease and lgRNAs that are complementary to target nucleic acid sequences in HIV proviral DNA.
These references did not teach lgRNAs comprising nuclear localization signals.
Zhang taught nuclear localization signals could be attached to a terminus of a CRISPR endonuclease (see paragraphs 531-532). The purpose of this is to improve the likelihood that a CRISPR endonuclease/gRNA complex will be trafficked to the nucleus where it can execute its function. One of ordinary skill would appreciate that the position on the endonuclease/gRNA complex to which the nuclear localization signal is attached is a matter of design choice.
Avino taught the conjugation of nuclear localization peptides to the 3’-end of an siRNA oligomer.  See abstract.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the lgRNAs resulting from the combination of Khalili and Ravinder to comprise a nuclear localization peptide conjugated to e.g. the 3’-end. One would have been motivated to do so because Zhang had suggested the use of NLS peptides to facilitate nuclear localization of endonuclease/gRNA complexes.  The point of attachment of the NLS  peptide to such a complex is considered to be a matter of prima facie obvious.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Khalili et al  (US 20160017301) in view of Ravinder et al (US 20160102322, of record) as applied to claims 1, 2, 4-9, 11-17,  21 and 22 above, and further in view of Schopman et al. (Retrovirology 2010, 7:52, 13 pages). 
The teachings of Khalili and Ravinder can be combined to render obvious a method of cleaving HIV viral and proviral DNA in a cell latently infected with HIV by contacting the cell with complexes of CRISPR-associated endonuclease and lgRNAs that are complementary to target nucleic acid sequences in HIV proviral DNA.
Khalili also taught that the guide RNA sequences can be selected to target any variant or mutant HIV sequence.
These references did not teach mixtures of lgRNAs with various spacers targeting variants of a single locus of target HIV genome as recited in instant claim 23. However, the issue of escape mutants in therapies targeting particular HIV sequences was well known in the prior art. For example, Schopman taught that the error-prone replication machinery of HIV-1 can generate mutations that are resistant to a sequence-specific therapeutic approaches such as RNA interference.  See abstract. Schopman taught that HIV displayed “favorite” escape routes, i.e. escape mutants that were commonly observed, and that the escape issue could be addressed through the use of multiple targeting constructs that each recognized a different variant of a target 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have extended the idea of Schopman (targeting of anticipated escape mutants) to the method of Khalili by identifying suitable lgRNAs that could target known “favorite” escape mutants and thereby more efficiently address treatment of HIV infection.
Thus the invention as a whole was prima facie obvious.


Claim(s) 1, 2, 5, 8, 9, 11-16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 20160215275). 
Please note that the Zhong reference is available as prior art due to limitations in the instant claims that broaden the claimed subject matter beyond the limits of what was disclosed in US 20160215275.  As a result, the instant application is not a proper divisional application and is not entitled to protection under 35 USC 120.  Moreover, the effective filing date of the instant claims is 4/11/2018, which is more than one year after the publication date of US 20160215275. This rejection can be overcome by amending the claims to include only material that is fully supported by the US 20160215275 disclosure AS ORIGINALLY FILED.

Zhong also taught that the Cas9-lgRNA complexes are formulated with transfecting agents such as cationic lipids, cationic polymers and/or cell penetrating peptides for antiviral therapies, either alone or in combination with other direct-acting antiviral agents (DDA (paragraph 52). The Cas9 nuclease may be engineered (paragraphs 50-51). The lgRNAs can be designed to target multiple sites and/or variants/mutations of a single site in viral genomes thereby enhancing effectiveness of treatment (paragraph 13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 3, 4, 6, 11-17, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 11, and 13-20, 22, and 23 of U.S. Patent No. 10059940 in view of Khalili et al (US 20160017301). Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘940 patent claimed lgRNAs for use as one component of a CRISPR-associated-protein complex, said lgRNA comprising: a. a synthetic crRNA, comprising a spacer and a second oligonucleotide, wherein i. said spacer is an oligonucleotide of greater than 12 bases that targets a DNA sequence, and said second oligonucleotide is an RNA segment of 8-25 nucleotides, ii. said spacer and said second oligonucleotide are joined between the 3'-end of said spacer and the 5'-end of said second oligonucleotide via a non-nucleotide linker. See claim 1. Claim 23 is directed to an lgRNA of claim 1 comprising a spacer that targets an HIV DNA sequence.
While the ‘940 claims are directed to compositions and the instant claims are directed to methods of use, the court in Sun Pharmaceutical Industries, Ltd. v. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) indicated that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.  The ‘940 specification indicates that the lgRNAs of the invention were intended to be used for antiviral therapy targeting proviral DNAs (paragraph 100), and that previous work had shown that CRISPR/Cas editing could be used to inactivate HIV i.e. to cleave proviral  HIV DNA) because that was their intended use. Therefore instant claims 1, 2, 5, 8, 9, 14, and 22 were prima facie obvious.
The limitations of instant claims 3, 4, 11, 12, 13, 15, 16, and 23 are found in ‘940 claims 4, 5, 13, 14, 15, 17, 18, and 11, respectively.
Regarding claims 6 and 7, Khalili also taught embodiments where the guide RNA can be a sequence complimentary to gag, pol, env, or tat (e.g., the 72-amino acid one-exon Tat or the 86-101 amino-acid two-exon Tat). See paragraph 51. It would have 
Regarding claim 17, Khalili taught that the compositions may also be administered with another therapeutic agent such as zidovudine, emtricitibine, lamivudine, tenofivir, efavarenz, nevirapine, rilpivirine, elvitegravir, cobicistat, darunavir, enfuviritide, raltegrivir, or dolutegravir (see paragraph 102). It would have been obvious to have modified the pharmaceutical composition of claim 18 of ‘940 to comprise any of the drugs recited by Khalili in order to take advantage of the combined effects of the agents in treating HIV.
Regarding claim 21, Khalili taught that compositions of the invention can be formulated as a nanoparticle encapsulating a nucleic acid encoding Cas9 or a variant Cas9 and a guide RNA sequence complementary to a target HIV or vector comprising a nucleic acid encoding Cas9 and a guide RNA sequence complementary to a target HIV. See paragraph 89. It would have been obvious to have modified claim 23 of ‘940 such that the composition comprised nucleic acids encoding the CRISPR endonuclease, rather than the endonuclease itself because this would allow different delivery modalities such as viral vectors which are as highly efficient. 
Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635




/GARY JONES/Director, Technology Center 1600